Title: James Madison to Richard Rush, 28 November 1828
From: Madison, James
To: Rush, Richard


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Novr 28. 1828.
                            
                        
                        
                        I have duly recd. my dear Sir your favor of the 21st. and thank you for the 2 pamphlets inclosed with it. Of the one
                            which has for its mark the living Character it may well be said (varying a borrowed phrase), "that the keenness of
                            the shaft is ever more than equalled by the vigor of the bow:" nor is it to be wondered that the portrait in the other, of
                            the Character deceased, should have attracted so much attention on both sides of the water by the rigid truth &
                            vivid colouring given to its interesting features, by a discriminating & happy pencil.
                        I have great pleasure in being enabled by late accounts of your health, to reciprocate the congratulations
                            you kindly offer on the re-establishment of mine. With my best wishes in which I am warmly joined by Mrs Madison that
                            not only health but every other blessing may be the portion of Mrs. Rush & yourself, and of the circle dearest to
                            you both, I renew the assurances of my great esteem & constant Affection.
                        
                        
                            
                                J. M.
                            
                        
                    